Title: Extract of a Letter from William Bingham, 15 March 1777
From: Bingham, William
To: Adams, John


     
      St. Pierre Martinico March 15. 1777
     
     Officers of the first Distinction have embarked at Havre De Grace for America, and a large supply of Field Pieces, military stores &c were sent by the Same Vessells.
     I have seen a confidential Letter, wrote by a Gentleman at Paris to a Person of Distinction here, wherein he mentions, that there is the greatest Appearance of a Treaty, being concluded betwixt France and America, by which our Title to Independency will be recognized in the most ample Form. It further Adds, that the Prospects of Advantage from espousing the Cause of America, are so great, that the french Ministry and the whole Nation, are hurried into our Interest, with an irresistable Force, and that there is no doubt of our meeting with the fullest Protection.
     Several Privateers have been fitted out here, and except the Captain and first Lieutenant have been manned altogether with French men; they have made many Captures among the Islands. The English Governors complain loudly of this, as a direct Violation of the Peace subsisting between the two Crowns. The General has replied, that he is not answerable for the Conduct of the American Privateers—that they might have seduced Some of the subjects of France into their service, but that they fought under their own standard and in their own Quarrells.
     The Fleets of France and Spain, lying in their Ports, ready to take their Departure, at a Moments Warning, is a much more effectual Diversion. G. Britain cannot with any Degree of Prudence or Policy, send out new succours and Reinforcements to America, whilst her own Coasts and Dominions will lie exposed to the naval Armaments of France and Spain, who certainly would not allow so favourable an Opportunity of attacking them to go unimproved. This is a Mode of making War, highly Advantageous to Us, tho not so effectual, and not attended perhaps with such decisive Consequences, as We could wish.
    